Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 06/18/21.  Claims 3, 9, 13 and 19 have been canceled and claims 1, 2, 4-8, 10-12, 14-18 and 20-22 are pending in the application.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 06/18/2021, with respect to claims 1, 2, 4-8, 10-12, 14-18 and 20-22 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4-8, 10-12, 14-18 and 20-22 have been withdrawn.
Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The present application is directed to replay of redo log records in persistency or main memory of database systems. The closest prior art Gornshtein et al. (U.S. PGPub 2006/0047713), Fowler (U.S. PGPub 2014/0330767) and Colrain et al. (U.S. PGPub 2013/0066948) and Wright et al. (U.S. PGPub 2012/0246634) alone, or, in combination, fails to anticipate or render obvious the recited features of “receiving log transaction information from a primary database system at a secondary database system comprising a plurality of data manipulation language (DML) queries, each of the primary database system and the secondary database system being in-memory database systems, both of the primary database system and the secondary database system configured to respond to requests in a load balancing operation;… data objects from persistence data volumes of the secondary database system to the main memory when it is determined that the one or more data objects are not in the main memory and when it is determined that the log transaction corresponds to a DML query; replaying, based on both of the first determining and the second determining and subsequent to the copying, the log transaction on the one or more data objects in the persistence data volumes when it is determined that the one or more data objects are not in the main memory and when it is determined that the log transaction corresponds to a DDL query; modifying the one or more data objects in the main memory by replaying the log
 are hereby allowed.




Conclusion
These features together with other limitations of the independent claims 1, 11, and 21 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 11, and 21 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153